                    Case 1:18-cv-09044-PAE-SN Document 18 Filed 03/28/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                         Thurston et al                            )
                             Plaintiff                             )
                                v.                                 )      Case No.     18-cv-9044
                 FlyFit Holdings, LLC, et. al                      )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff                                                                                                             .


Date:          03/28/2019                                                                 /s/ Daniel Tannenbaum
                                                                                              Attorney’s signature


                                                                                             Daniel Tannebaum
                                                                                          Printed name and bar number


                                                                                     Michael Faillace & Associates, P.C.
                                                                                      60 East 42nd Street, Suite 4510
                                                                                           New York, NY 10165
                                                                                                    Address

                                                                                       dtannenbaum@faillacelaw.com
                                                                                                E-mail address

                                                                                               (212) 317-1200
                                                                                               Telephone number

                                                                                               (212) 317-1620
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
